Title: To James Madison from Samuel Smith, 20 March 1809
From: Smith, Samuel
To: Madison, James


Dr sir,
Balte. 20 March 1809
I have been in the habit of corresponding with Mr. Jefferson during his administration, on subject[s] that my information gave me an Opportunity to be particularly acquainted with—I ask that permission of you at present. In this City there are five Banks. One Bank alone has a Republican President “The Bank of Baltimore.” In that Bank the Navy Agent did his public Business. He is now, under your particular direction, ordered to transfer the Business of his Agency to the Branch Bank, in which there is no late Instance of a Republican being, either as President or Director, and with which institution very few of your friends ever attempt to do Business. This has caused some Distress and no little mortification to your Republican friends. It is not too late to change the Order. That it may be Changed is the Sincere wish of, your friend
S. Smith
